Citation Nr: 0700954	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  94-40 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from January 1975 to July 
1984.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 decision that, in part, 
denied entitlement to a TDIU.  The veteran timely appealed.  
In January 2004 and in March 2006, the Board remanded the 
matter for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

The evidence of record appears to raise the issue of 
entitlement to non-service-connected pension benefits.  As 
that issue has not been adjudicated, it is referred to the RO 
for appropriate action.  


REMAND

Unfortunately, further development of the claim for 
entitlement to a TDIU is warranted, even though such will, 
regrettably, further delay a decision on the claim on appeal.

The veteran asserts that she is totally disabled and unable 
to retain or maintain any gainful employment due to her 
service-connected disabilities.  Although there is evidence 
that the veteran is unemployable due to various psychiatric 
problems, the Board notes that service connection has not 
been established for any psychiatric disability.

Following an April 2006 rating decision, service connection 
is in effect for the following disabilities:  post-operative 
herniated nucleus pulposus of L4-L5 and L5-S1, with sciatic 
neuritis, evaluated as 30 percent disabling; hysterectomy, 
evaluated as 30 percent disabling; incontinence, evaluated as 
20 percent disabling; left salpingo-oophorectomy with right 
salpinjectomy, evaluated as 10 percent disabling; tender, 
post-surgical scar of the lumbar spine, evaluated as 10 
percent disabling; and recurrent urinary tract infection, 
evaluated as 0 percent disabling-for a combined disability 
rating of 70 percent.

To date, the veteran has not been afforded a VA examination 
which addresses the relative contribution of service and non-
service-connected disabilities to the veteran's overall 
employment capability.  A current examination and opinion is 
necessary to determine the veteran's current condition and to 
better assess the employment limitations caused by her 
service-connected disabilities.  The duty to assist requires 
that VA obtain a medical opinion concerning the effects of 
the veteran's service-connected disabilities, either 
individually or in the aggregate, on her ability to obtain or 
retain employment.  Colayong v. West, 12 Vet. App. 524, 538-
40  (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994) 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to obtain an opinion as to 
the impact of the service-connected 
disabilities on the veteran's ability to 
work.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examiner(s) 
designated to examine the veteran, and 
the report of the examination or addendum 
should note review of the claims folder.  

The examiner(s) should provide an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the service-connected 
post-operative herniated nucleus pulposus 
of L4-L5 and L5-S1, with sciatic 
neuritis; hysterectomy; incontinence; 
left salpingo-oophorectomy with right 
salpinjectomy; tender, post-surgical scar 
of lumbar spine; and recurrent urinary 
tract infection, preclude substantially 
gainful employment that is consistent 
with the veteran's education and 
occupational experience.

The examiner(s) should set forth a 
rationale for the conclusions reached.

2.  After ensuring that the requested 
actions are completed, the claim should 
be readjudicated.  .  If the benefit 
sought is not granted, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for 
additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


